MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any
                                                                           Aug 31 2020, 10:45 am
court except for the purpose of establishing
the defense of res judicata, collateral                                          CLERK
                                                                            Indiana Supreme Court
estoppel, or the law of the case.                                              Court of Appeals
                                                                                 and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David A. Felts                                           Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana

                                                         Megan Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Charles D. St. Clair,                                    August 31, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-662
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Wendy Davis,
Appellee-Plaintiff                                       Judge
                                                         The Honorable John C. Bohdan,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         02D04-1908-CM-3697



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-662 | August 31, 2020                      Page 1 of 5
                                             Case Summary
[1]   Following a jury trial, Charles St. Clair was convicted of possession of

      marijuana as a Class B misdemeanor. On appeal, St. Clair argues that the trial

      court erred in admitting testimony that officers recognized him from a previous

      investigation and that he had an active warrant for his arrest.


[2]   We affirm.


                                   Facts & Procedural History
[3]   On August 11, 2019, Detective Geoff Norton of the Fort Wayne Police

      Department was on patrol in an unmarked police car when he observed St.

      Clair standing next to a disabled vehicle. Detective Norton recognized St. Clair

      from a prior investigation and believed St. Clair had an active warrant for his

      arrest. Upon verifying that the warrant was still active, Detective Norton

      requested assistance. After a second officer arrived, Detective Norton and the

      other officer approached St. Clair, ordered him to turn around and place his

      hands behind his back, and attempted to place him in handcuffs. The officers

      were able to secure St. Clair by pinning him against the vehicle. During a

      search incident to arrest, Detective Norton located a clear, plastic baggy that

      contained a green, leafy substance in St. Clair’s pocket. The substance weighed

      less than one gram and tested positive for marijuana.


[4]   On August 12, 2019, the State charged St. Clair with resisting law enforcement

      as a Class A misdemeanor, as he was alleged to have “violently pulled away”

      from the detectives when they tried to put him in handcuffs, and possession of

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-662 | August 31, 2020   Page 2 of 5
      marijuana as a Class B misdemeanor. Transcript Vol. 2 at 25. On January 8,

      2020, St. Clair filed a pretrial motion in limine requesting that the State refrain

      from eliciting comments pertaining to any prior or subsequent interactions with

      him, references to the officers working in the gang and violent crime unit, or

      any mention that there was an active warrant for his arrest. The State agreed

      not to elicit references to any prior or subsequent bad acts committed by St.

      Clair. The trial court ruled that the officers could testify that they recognized

      St. Clair from a prior investigation but could not provide the details of that prior

      investigation, including the fact that St. Clair refused to identify himself. The

      trial court also ruled that the officers were permitted to mention that St. Clair

      had an active warrant for his arrest but that they could not describe the basis for

      the warrant.


[5]   A jury trial was held on January 9, 2020. The officers testified in accordance

      with the trial court’s ruling on the motion in limine. At the conclusion of the

      evidence, the jury found St. Clair guilty of possession of marijuana and not

      guilty of resisting law enforcement. The trial court sentenced St. Clair to 100

      days executed in the Allen County Confinement Facility with credit for time

      served. St. Clair now appeals. Additional facts will be provided as necessary.


                                       Discussion & Decision
[6]   St. Clair argues that admission of evidence relating to his prior interactions with

      Detective Norton and the fact that there was a warrant for his arrest caused

      undue prejudice and prevented him from receiving a fair trial. St. Clair asserts


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-662 | August 31, 2020   Page 3 of 5
      that “the jury was tainted as they held the belief that [he] was a criminal”

      independent of the evidence in this case. Appellant’s Brief at 11.


[7]   Because St. Clair is appealing after a completed trial, the issue is whether the

      trial court abused its discretion in admitting the challenged evidence. Clark v.

      State, 994 N.E.2d 252, 259-60 (Ind. 2013). The decision to admit or exclude

      evidence at trial is a matter within the discretion of the trial court and the

      court’s decision should be afforded great deference on appeal. Hall v. State, 36
N.E.3d 459, 466 (Ind. 2015).


[8]   We begin by noting that St. Clair failed to object to the contested statements at

      trial. 1 As a general rule, the failure to object at trial to the admission of

      evidence waives any claims of error unless fundamental error can be

      established. Konopasek v. State, 946 N.E.2d 23, 27 (Ind. 2011). Fundamental

      error is a “very narrow” exception to the waiver rule and consists of error that

      “make[s] a fair trial impossible or constitute[s] a clearly blatant violation of

      basic and elementary principles of due process presenting an undeniable and

      substantial potential for harm.” Kelly v. State, 122 N.E.3d 803, 805 (Ind. 2019).

      On appeal, St. Clair does not provide the standard of review or argue that

      admission of the challenged evidence amounted to fundamental error. Because

      St. Clair failed to object to the specific statements during the officers’ testimony




      1
          On appeal, St. Clair does not even acknowledge that he did not object at trial to the challenged testimony.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-662 | August 31, 2020                        Page 4 of 5
      and has not argued fundamental error on appeal, we find that any claim as to

      the admissibility of the challenged evidence has been waived. 2


[9]   Judgment affirmed.


      Riley, J. and May, J., concur.




      2
        Failure to make a cogent argument or cite legal authority as required by Indiana App. Rule 46(A)(8) waives
      the issue. Burnell v. State, 110 N.E.3d 1167, 1171 (Ind. Ct. App. 2018).

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-662 | August 31, 2020                   Page 5 of 5